Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
 
Response to Amendment
The Amendment filed 02/21/2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome the objection previously set forth in the Final Office Action mailed 10/21/2021.   
	
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Zeng et al. (CN 106501228 A) fails to teach the method comprising (b) submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value, wherein the buffered solution comprises a pH modulating agent; the surface optionally comprises microstructures; the labeled biospecimen is coupled to 
As elaborated by Applicant and found persuasive by the examiner, while secondary reference Johnson et al. (US 20160003766) teaches a method comprising the claimed steps (b) and (c) (paragraphs [0016]-[0019], [0062]-[0066], [0079]), even if one of skill in the art would attempt to substitute Zeng’s alkaline solution steeping step with the buffer submersion step of Johnson, it would change the principle of operation of Zeng’s imaging method and also the proposed combination with Johnson would require a substantial reconstruction and redesign of the steps required in Zeng (see Remarks filed 02/21/2022, page 10). Thus, it would not have been obvious to one of ordinary skill in the art to modify Zeng with Johnson to arrive at the claimed invention.
	None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1. Thus, claim 1 is deemed allowed. Claims 2-10 are deemed allowed for their dependency on claim 1.
	Regarding claim 11, for similar reasons as claim 1 (see above), claim 11 is deemed allowed. Claims 12-20 are deemed allowed for their dependency on claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797